Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 02/18/2022. Claims 1-7, 9-10 are pending. Claim 8 is canceled.
Allowable Subject Matter

Claims 1-7 and 9-10 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claim 1, the closest prior art is Bone et al. (US20180143401A1, cited on record), Stamenov (US20170248769A1, cited on record), Ishizuka (US20140218806A1, cited on record).
Bone is related to an optical system, and particularly, to an ocular optical system. 
Regarding claim 1, Bone teaches an ocular optical system, configured to allow an imaging ray to enter an eye of an observer from a display image through the ocular optical system to form an image, wherein a direction toward the eye is an eye side, a direction toward the display image is a display side, the ocular optical system sequentially comprises a first lens, a second lens, and a third lens along an optical axis from the eye side to the display side, and-the first lens to the third lens each comprises an eye-side surface facing the eye side and allowing the imaging ray to pass and a display-side surface facing the display side and allowing the imaging ray to pass; the first lens having positive refractive power; the second lens having positive refractive power; the third lens having negative refractive power; and the ocular optical system satisfying:  0<f/f1+ f/f2 + f/f3<0.35; and wherein f is a system focal length of the ocular optical system, f1 is a focal length of the first lens, f2 is a focal length of the second lens, f3 is a focal length of the third lens, as in claim 1.

Regarding claim 1, the prior art from Bone taken either singly or in combination with any other prior art fails to anticipate or fairly suggest ocular optical system including the specific arrangement where “the ocular optical system satisfying: D>30 mm, and D is a distance from a pupil of the observer to the eye-side surface of the first lens on the optical axis”, in combination with all other claimed limitations of claim 1.

Stamenov is related to optical systems and, more particularly, to optical systems with multiple lenses adapted to correct a variety of aberrations. 
Regarding claim 1, Stamenov teaches an ocular optical system, configured to allow an imaging ray to enter an eye of an observer from a display image through the ocular optical system to form an image, wherein a direction toward the eye is an eye side, a direction toward the display image is a display side, the ocular optical system sequentially comprises a first lens, a second lens, and a third lens along an optical axis from the eye side to the display side, and-the first lens to the third lens each comprises an eye-side surface facing the eye side and allowing the imaging ray to pass and a display-side surface facing the display side and allowing the imaging ray to pass; the first lens having positive refractive power; the second lens having positive refractive power;  
the third lens having negative refractive power; and the ocular optical system satisfying:
0<f/f1+ f/f2 + f/f3<0.35; and wherein f is a system focal length of the ocular optical system, f1 is a focal length of the first lens, f2 is a focal length of the second lens, f3 is a focal length of the third lens, as in claim 1.
Regarding claim 1, the prior art from Stamenov taken either singly or in combination with any other prior art fails to anticipate or fairly suggest optical system including the specific arrangement where “the ocular optical system satisfying: D>30 mm, and D is a distance from a pupil of the observer to the eye-side surface of the first lens on the optical axis”, in combination with all other claimed limitations of claim 1.

Ishizuka is related to an eyepiece lens system and an image observing apparatus. 
Regarding claim 1, Ishizuka teaches an ocular optical system, configured to allow an imaging ray to enter an eye of an observer from a display image through the ocular optical system to form an image, wherein a direction toward the eye is an eye side, a direction toward the display image is a display side, the ocular optical system sequentially comprises a first lens, a second lens, and a third lens along an optical axis from the eye side to the display side, and-the first lens to the third lens each comprises an eye-side surface facing the eye side and allowing the imaging ray to pass and a display-side surface facing the display side and allowing the imaging ray to pass; the first lens having positive refractive power; the second lens having positive refractive power;
 the third lens having negative refractive power; and the ocular optical system satisfying:
 
0<f/f1+ f/f2 + f/f3<0.35; and wherein f is a system focal length of the ocular optical system, f1 is a focal length of the first lens, f2 is a focal length of the second lens, f3 is a focal length of the third lens, as in claim 1.
Regarding claim 1, the prior art from Ishizuka taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an eyepiece lens system including the specific arrangement where “the ocular optical system satisfying: D>30 mm, and D is a distance from a pupil of the observer to the eye-side surface of the first lens on the optical axis”, in combination with all other claimed limitations of claim 1.

Claims 2-7, and 9-10 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393. The examiner can normally be reached Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872  
                                                                                                                                                                                                      /MARIN PICHLER/Primary Examiner, Art Unit 2872